897 F.2d 1127
Claude BENLINE, Benline Process Color Company, Inc., DelandLeasing, Plaintiffs-Appellants,v.CITY OF DELAND, Russell T. Morris, Peter J. Burbine,individually, Peter J. Burbine, in his representativecapacity as Building Official for the City of Deland, JohnWright, individually, John Wright, in his representativecapacity as Fire Chief of City of Deland, Theron Clifton,individually, Theron Clifton, in his representative capacityas Fire Official for the City of Deland, D. Scott Rohlfs,individually, D. Scott Rohlfs, in his capacity as CityManager of the City of Deland, Larry W. Littlefield,individually, Larry W. Littlefield, in his capacity asPublic Services Director of the City of Deland, Defendants-Appellees.
No. 89-3431.
United States Court of Appeals,Eleventh Circuit.
April 5, 1990.

Gerard F. Keating, Daytona Beach, Fla., for plaintiffs-appellants.
James A. Gustino, Sobering & Gray, John L. O'Donnell, Jr., DeWolf, Ward, O'Donnell & Hoofman, P.A., Orlando, Fla., Astrid de Parry, Deland, Fla., for City of Deland.
Appeal from the United States District Court for the Middle District of Florida;  Patricia C. Fawsett, Judge.
Before FAY, Circuit Judge, RONEY*, Senior Circuit Judge and PITTMAN**, Senior District Judge.
PER CURIAM:


1
The judgment is AFFIRMED based upon and for the reasons set forth in the Order of the district court entered in this matter on April 27, 1989 and published at 731 F.Supp. 464.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit


**
 Honorable Virgil Pittman, Senior U.S. District Judge for the Southern District of Alabama, sitting by designation